Cavanagh, J.
(dissenting). I must part company with the majority on the deference shown to the English court’s judgment. While I agree with Justice Kelly that the English court did not apply the Preston1 “ceiling” rule in this case, but rather steered away from such a ruling to find the bulk of defendant’s assets to be nonmaritai property, I am unpersuaded that such a finding removes the English decision from the looming shadow of Preston.
As even the majority tacitly admits, the application of the Preston rule in a case such as this (or in any case for that matter) would likely raise serious due process concerns. The mere existence of such a rule, *588and the apparent statutory basis for the rule cited by Lord Justice Ormrod in adopting it,2 suggests that, at least in cases in which substantial assets are involved, the goals of the English judicial system in marital dissolution cases differ substantially from the framework of our state, as reviewed by us in Sparks.3 Where plaintiff was in the exact position necessary for her to suffer the ill effects not only of the Preston rule, but also the underlying statutory and judicial rationales for it, I cannot say, particularly in view of the asset division undertaken by the English court, that she escaped unscathed by the effects of the adverse predispositions demonstrated.
In reaching this conclusion, it is necessary to consider, given the majority’s reliance on the determination of the trust assets as nonmarital in nature, what sort of effect would have occurred had Justice Johnson of the English court found the entire amount of disputed property (including the trust assets) to consist of marital assets. While the justice postulated he personally would not have had difficulty awarding plaintiff half the assets in such a case, he also noted that whether that would be permitted under law was another matter. Indeed, the Preston rule would appear to dictate that, regardless of his decision, plaintiff, from the beginning of the English case, was predestined to receive only a fraction of the disputed assets, regardless of the determinations of the Court on whatever substantive issues there might have been (including the marital property issue). It is difficult to give due process credence to a system in which the result would remain adverse to the plaintiff whether *589or not she prevailed on the point the majority determines the case should be decided upon.
Accordingly, while not, in large part, disputing the authorities cited by the majority as a general matter, I am nonetheless convinced that the operation of the English system of marital asset division in cases involving substantial assets reflects considerations veiy different from our own, and that such considerations cast a shadow on the decision sufficient to preclude Michigan courts, with our well-established criteria for property distribution in divorce cases, from recognizing a decision that is not only from another land, but truly foreign to the concepts underlying Michigan law. Accordingly, I respectfully dissent from the Court’s decision.
Brickley, J., concurred with Cavanagh, J.

 Preston v Preston, 1981 2 FLR 331.


 See Preston at 339.


 Sparks v Sparks, 440 Mich 141; 485 NW2d 893 (1992).